         Case 20-33403-KRH                          Doc 32          Filed 01/25/21 Entered 01/25/21 17:47:03          Desc Main
                                                                   Document     Page 1 of 19

                                                             UNITED STATES BANKRUPTCY COURT
                                                               EASTERN DISTRICT OF VIRGINIA


                                                                  CHAPTER 13 PLAN - AMENDED
                                                                    AND RELATED MOTIONS

                                     Christopher Edward Tate, Sr.
Name of Debtor(s):                   Amanda Renee Tate                                            Case No: 20-33403

This plan, dated         January 25, 2021            , is:

                                 the first Chapter 13 plan filed in this case.
                                 a modified Plan, which replaces the
                                   confirmed or unconfirmed Plan dated           August 5, 2020   .

                                 Date and Time of Modified Plan Confirmation Hearing:
                                    March 10, 2021 at 11:10am
                                 Place of Modified Plan Confirmation Hearing:
                                   U.S. Bankruptcy Court 701 E. Broad Street, Room 5000,
                                 Richmond, VA 23219.

                       The Plan provisions modified by this filing are:
                           2

                       Creditors affected by this modification are:
                           All
1. Notices
To Creditors:
Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read this plan
carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court.
(1) Richmond and Alexandria Divisions:
The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed.
(2) Norfolk and Newport News Divisions: a confirmation hearing will be held even if no objections have been filed.
    (a) A scheduled confirmation hearing will not be convened when:
         (1) an amended plan is filed prior to the scheduled confirmation hearing; or
         (2) a consent resolution to an objection to confirmation anticipates the filing of an amended plan and the objecting
         party removes the scheduled confirmation hearing prior to 3:00 pm on the last business day before the confirmation
         hearing.
In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance.

Debtors must check one box on each line to state whether or not the plan includes each of the following items. If an item is
checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.
A.        A limit on the amount of a secured claim, set out in Section 4.A which may                  Included        Not included
          result in a partial payment or no payment at all to the secured creditor
B.        Avoidance of a judicial lien or nonpossessory, nonpurchase-money                            Included        Not included
          security interest, set out in Section 8.A
C.        Nonstandard provisions, set out in Part 12                                                  Included        Not included


                                                                              Page 1

     Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                  Best Case Bankruptcy
         Case 20-33403-KRH                          Doc 32          Filed 01/25/21 Entered 01/25/21 17:47:03                   Desc Main
                                                                   Document     Page 2 of 19

2.      Funding of Plan. The debtor(s) propose to pay the Trustee the sum of $10.00 per month for 5 months, then $300.00 per
        month for 3 months, then $545.00 per month for 52 months.
Other payments to the Trustee are as follows:
            The total amount to be paid into the Plan is $ 29,290.00              .
3.         Priority Creditors. The Trustee shall pay allowed priority claims in full unless the creditor agrees otherwise.
           A.          Administrative Claims under 11 U.S.C. § 1326.
                       1.           The Trustee will be paid the percentage fee fixed under 28 U.S.C. § 586(e), not to exceed 10% of all sums
                                    received under the plan.
                       2.           Check one box:
         Debtor(s)’ attorney has chosen to be compensated pursuant to the “no-look” fee under Local Bankruptcy Rule 2016-1(C)(1)(a)
        and (C)(3)(a) and will be paid $ 5,434.00 , balance due of the total fee of $ 5,434.00 concurrently with or prior to the
        payments to remaining creditors.
         Debtor(s)' attorney has chosen to be compensated pursuant to Local Bankruptcy Rule 2016-1(C)(1)(c)(ii) and must submit
        applications for compensation as set forth in the Local Rules.
           B.          Claims under 11 U.S.C. § 507.
                       The following priority creditors will be paid by deferred cash payments pro rata with other priority creditors or in
                       monthly installments as below, except that allowed claims pursuant to 11 U.S.C. § 507(a)(1) will be paid pursuant to
                       3.C below:
Creditor                                      Type of Priority                    Estimated Claim                    Payment and Term
-NONE-


           C.          Claims under 11 U.S.C. § 507(a)(1).
                       The following priority creditors will be paid prior to other priority creditors but concurrently with administrative
                       claims above.
Creditor                                      Type of Priority                    Estimated Claim                    Payment and Term
-NONE-


4.    Secured Creditors: Motions to Value Collateral (“Cramdown”), Collateral being Surrendered, Adequate Protection
Payments, and Payment of certain Secured Claims.
                       A.      Motions to Value Collateral (other than claims protected from “cramdown” by 11 U.S.C. §
                       1322(b)(2) or by the final paragraph of 11 U.S.C. § 1325(a)). Unless a written objection is timely filed with the
                       Court, the Court may grant the debtor(s)’ motion to value collateral as set forth herein.
           This section deals with valuation of certain claims secured by real and/or personal property, other than claims protected from
           “cramdown” by 11 U.S.C. § 1322(b)(2) [real estate which is debtor(s)’ principal residence] or by the final paragraph of 11
           U.S.C. § 1325(a) [motor vehicles purchased within 910 days or any other thing of value purchased within 1 year before filing
           bankruptcy], in which the replacement value is asserted to be less than the amount owing on the debt. Such debts will be
           treated as secured claims only to the extent of the replacement value of the collateral. That value will be paid with
           interest as provided in sub-section D of this section. You must refer to section 4(D) below to determine the interest
           rate, monthly payment and estimated term of repayment of any “crammed down” loan. The deficiency balance owed
           on such a loan will be treated as an unsecured claim to be paid only to the extent provided in section 5 of the Plan.
           The following secured claims are to be “crammed down” to the following values:

Creditor                                 Collateral                        Purchase Date            Est. Debt Bal.            Replacement Value
Progressive Leasing                      Mattress                          2018                     932.00                    100.00

Snap-on Credit Llc                       Tool Box                          Opened 06/16 Last        6,077.00                  1,000.00
                                                                           Active 3/31/17


           B.          Real or Personal Property to be Surrendered.
           Upon confirmation of the Plan, or before, the debtor(s) will surrender his/her/their interest in the collateral securing the

                                                                               Page 2

     Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
         Case 20-33403-KRH                          Doc 32          Filed 01/25/21 Entered 01/25/21 17:47:03                Desc Main
                                                                   Document     Page 3 of 19

           claims of the following creditors in satisfaction of the secured portion of such creditors’ allowed claims. To the extent that
           the collateral does not satisfy the claim, any timely filed deficiency claim to which the creditor is entitled may be paid as a
           non-priority unsecured claim. Confirmation of the Plan shall terminate the automatic stay under §§ 362(a) and 1301(a) as to
           the interest of the debtor(s), any co-debtor(s) and the estate in the collateral.
Creditor                                      Collateral Description              Estimated Value               Estimated Total Claim
-NONE-
           C.          Adequate Protection Payments.
           The debtor(s) propose to make adequate protection payments required by 11 U.S.C. § 1326(a) or otherwise upon claims
           secured by personal property, until the commencement of payments provided for in sections 4(D) and/or 7(B) of the Plan, as
           follows:
Creditor                                     Collateral                         Adeq. Protection Monthly Payment      To Be Paid By
-NONE-
           Any adequate protection payment upon an unexpired lease of personal property assumed by the debtor(s) pursuant to section
           7(B) of the Plan shall be made by the debtor(s) as required by 11 U.S.C. § 1326(a)(1)(B) (payments coming due after the
           order for relief).
           D.          Payment of Secured Claims on Property Being Retained (except those loans provided for in section 6 of the
                       Plan):
           This section deals with payment of debts secured by real and/or personal property [including short term obligations,
           judgments, tax liens and other secured debts]. After confirmation of the Plan, the Trustee will pay to the holder of each
           allowed secured claim, which will be either the balance owed on the indebtedness or, where applicable, the collateral’s
           replacement value as specified in sub-section A of this section, whichever is less, with interest at the rate provided below,
           the monthly payment specified below until the amount of the secured claim has been paid in full. Upon confirmation of the
           Plan, the valuation specified in sub-section A and interest rate shown below will be binding unless a timely written
           objection to confirmation is filed with and sustained by the Court.
Creditor                                 Collateral                            Approx. Bal. of Debt or    Interest Rate   Monthly Payment &
                                                                               "Crammed Down" Value                       Est. Term
Progressive Leasing                      Mattress                              100.00                     0%              Prorata
                                                                                                                          39 months



Snap-on Credit Llc                       Tool Box                              1,000.00                   0%              Prorata
                                                                                                                          39 months




           E.          Other Debts.
           Debts which are (i) mortgage loans secured by real estate which is the debtor(s)’ principal residence, or (ii) other long term
           obligations, whether secured or unsecured, to be continued upon the existing contract terms with any existing default in
           payments to be cured pursuant to 11 U.S.C. § 1322(b)(5), are provided for in section 6 of the Plan.
5.         Unsecured Claims.
           A.          Not separately classified. Allowed non-priority unsecured claims shall be paid pro rata from any distribution
                       remaining after disbursement to allowed secured and priority claims. Estimated distribution is
                       approximately 1 %. The dividend percentage may vary depending on actual claims filed. If this case were
                       liquidated under Chapter 7, the debtor(s) estimate that unsecured creditors would receive a dividend of
                       approximately 0 %.
           B.          Separately classified unsecured claims.
Creditor                                            Basis for Classification                        Treatment
-NONE-
6.       Mortgage Loans Secured by Real Property Constituting the Debtor(s)’ Principal Residence; Other Long Term
Payment Obligations, whether secured or unsecured, to be continued upon existing contract terms; Curing of any existing
default under 11 U.S.C. § 1322(b)(5).
                                                            Page 3

     Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
         Case 20-33403-KRH                          Doc 32          Filed 01/25/21 Entered 01/25/21 17:47:03                         Desc Main
                                                                   Document     Page 4 of 19

                       A.        Debtor(s) to make regular contract payments; arrears, if any, to be paid by Trustee. The creditors
                       listed below will be paid by the debtor(s) pursuant to the contract without modification, except that arrearages, if
                       any, will be paid by the Trustee either pro rata with other secured claims or on a fixed monthly basis as indicated
                       below, without interest unless an interest rate is designated below for interest to be paid on the arrearage claim and
                       such interest is provided for in the loan agreement. A default on the regular contract payments on the debtor(s)
                       principal residence is a default under the terms of the plan.
Creditor                                 Collateral                       Regular           Estimated    Arrearage     Estimated Cure        Monthly
                                                                          Contract          Arrearage    Interest Rate Period                Arrearage
                                                                          Payment                                                            Payment
Wells Fargo Hm Mortgag                   419 Otey Ln.       909.00                          17,713.00    0%               39months                   Prorata
                                         Sandston, VA 23150
                                         Henrico County
           B.          Trustee to make contract payments and cure arrears, if any. The Trustee shall pay the creditors listed below the
                       regular contract monthly payments that come due during the period of this Plan, and pre-petition arrearages on such
                       debts shall be cured by the Trustee either pro rata with other secured claims or with monthly payments as set forth
                       below.
Creditor                             Collateral                              Regular Contract     Estimated          Interest Rate Monthly Payment on
                                                                             Payment              Arrearage          on            Arrearage & Est. Term
                                                                                                                     Arrearage
-NONE-


           C.          Restructured Mortgage Loans to be paid fully during term of Plan. Any mortgage loan against real estate
                       constituting the debtor(s)’ principal residence upon which the last scheduled contract payment is due before the final
                       payment under the Plan is due shall be paid by the Trustee during the term of the Plan as permitted by 11 U.S.C. §
                       1322(c)(2) with interest at the rate specified below as follows:
Creditor                                     Collateral                              Interest Rate Estimated Claim           Monthly Payment & Term
-NONE-



7.       Unexpired Leases and Executory Contracts. The debtor(s) move for assumption or rejection of the executory contracts,
leases and/or timeshare agreements listed below.
                       A.       Executory contracts and unexpired leases to be rejected. The debtor(s) reject the following executory
                       contracts:

Creditor                                              Type of Contract
-NONE-

           B.          Executory contracts and unexpired leases to be assumed. The debtor(s) assume the following executory
                       contracts. The debtor(s) agree to abide by all terms of the agreement. The Trustee will pay the pre-petition
                       arrearages, if any, through payments made pro rata with other priority claims or on a fixed monthly basis as
                       indicated below.

Creditor                                     Type of Contract                    Arrearage               Monthly Payment for Estimated Cure Period
                                                                                                         Arrears
-NONE-
8.         Liens Which Debtor(s) Seek to Avoid.
           A.          The debtor(s) move to avoid liens pursuant to 11 U.S.C. § 522(f). The debtor(s) move to avoid the following
                       judicial liens and non-possessory, non-purchase money liens that impair the debtor(s)’ exemptions. Unless a
                       written objection is timely filed with the Court, the Court may grant the debtor(s)’ motion and cancel the
                       creditor’s lien. If an objection is filed, the Court will hear evidence and rule on the motion at the confirmation
                       hearing.
Creditor                                     Collateral                          Exemption Basis         Exemption Amount         Value of Collateral
-NONE-

                                                                                       Page 4

     Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
          Case 20-33403-KRH                          Doc 32          Filed 01/25/21 Entered 01/25/21 17:47:03                    Desc Main
                                                                    Document     Page 5 of 19

            B.          Avoidance of security interests or liens on grounds other than 11 U.S.C. § 522(f). The debtor(s) have filed or
                        will file and serve separate adversary proceedings to avoid the following liens or security interests. The creditor
                        should review the notice or summons accompanying such pleadings as to the requirements for opposing such
                        relief. The listing here is for information purposes only.
Creditor                                      Type of Lien                     Description of Collateral            Basis for Avoidance
-NONE-
9.          Treatment and Payment of Claims.
      •     All creditors must timely file a proof of claim to receive any payment from the Trustee.
      •     If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely object to
            confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution under the Plan. This paragraph
            does not limit the right of the creditor to enforce its lien, to the extent not avoided or provided for in this case, after the
            debtor(s) receive a discharge.
      •     If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the creditor
            will be treated as unsecured for purposes of distribution under the Plan.
      •     The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.
      •     If relief from the automatic stay is ordered as to any item of collateral listed in the plan, then, unless otherwise ordered by the
            court, all payments as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by
            the plan.
      •     Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of claim controls over any
            contrary amounts listed in the plan.
10.         Vesting of Property of the Estate. Property of the estate shall revest in the debtor(s) upon confirmation of the Plan.
            Notwithstanding such vesting, the debtor(s) may not transfer, sell, refinance, encumber real property or enter into a mortgage
            loan modification without approval of the Court after notice to the Trustee, any creditor who has filed a request for notice and
            other creditors to the extent required by the Local Rules of this Court.
11.         Incurrence of indebtedness. The debtor(s) shall not voluntarily incur additional indebtedness exceeding the cumulative total
            of $5,000 principal amount during the term of this Plan, whether unsecured or secured, except upon approval of the Court
            after notice to the Trustee, any creditor who has filed a request for notice, and other creditors to the extent required by the
            Local Rules of this Court.
12.         Nonstandard Plan Provisions

                 None. If "None" is checked, the rest of Part 12 need not be completed or reproduced.

Dated:        January 22, 2021

/s/ Christopher Edward Tate, Sr.                                                                    /s/ James E. Kane
Christopher Edward Tate, Sr.                                                                        James E. Kane 30081
Debtor 1                                                                                            Debtors' Attorney

/s/ Amanda Renee Tate
Amanda Renee Tate
Debtor 2
            By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also
            certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in the Local
            Form Plan, other than any nonstandard provisions included in Part 12.
Exhibits:               Copy of Debtor(s)’ Budget (Schedules I and J); Matrix of Parties Served with Plan


                                                                           Certificate of Service
I certify that on        January 25, 2021            , I mailed a copy of the foregoing to the creditors and parties in interest on the attached Service
List.

                                                                                                    /s/ James E. Kane

                                                                                    Page 5

      Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
        Case 20-33403-KRH                          Doc 32          Filed 01/25/21 Entered 01/25/21 17:47:03                   Desc Main
                                                                  Document     Page 6 of 19
                                                                                                James E. Kane 30081
                                                                                                Signature

                                                                                                P.O. Box 508
                                                                                                Richmond, VA 23218-0508
                                                                                                Address

                                                                                                804-225-9500
                                                                                                Telephone No.

                                                CERTIFICATE OF SERVICE PURSUANT TO RULE 7004
I hereby certify that on         January 25, 2021              true copies of the forgoing Chapter 13 Plan and Related Motions were served upon the
following creditor(s):
  by first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P.; or
  by certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

                                                                                                /s/ James E. Kane
                                                                                                James E. Kane 30081




                                                                                 Page 6

    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
             Case 20-33403-KRH                    Doc 32    Filed 01/25/21 Entered 01/25/21 17:47:03                                Desc Main
                                                           Document     Page 7 of 19


Fill in this information to identify your case:

Debtor 1                      Christopher Edward Tate, Sr.

Debtor 2                      Amanda Renee Tate
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF VIRGINIA

Case number               20-33403                                                                      Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                                Not employed
       employers.
                                             Occupation            Car Disassembler
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Bruce Auto Parts

       Occupation may include student        Employer's address
                                                                   8218 Mechanicsville Turnpike
       or homemaker, if it applies.
                                                                   Mechanicsville, VA 23111

                                             How long employed there?         Start Date 8/10/20

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $         3,600.00        $            0.00

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$           0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      3,600.00               $      0.00




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
           Case 20-33403-KRH               Doc 32       Filed 01/25/21 Entered 01/25/21 17:47:03                                 Desc Main
                                                       Document     Page 8 of 19

Debtor 1    Christopher Edward Tate, Sr.
Debtor 2    Amanda Renee Tate                                                                    Case number (if known)    20-33403


                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      3,600.00       $             0.00

5.   List all payroll deductions:
     5a.     Tax, Medicare, and Social Security deductions                                5a.        $        700.00       $                0.00
     5b.     Mandatory contributions for retirement plans                                 5b.        $          0.00       $                0.00
     5c.     Voluntary contributions for retirement plans                                 5c.        $          0.00       $                0.00
     5d.     Required repayments of retirement fund loans                                 5d.        $          0.00       $                0.00
     5e.     Insurance                                                                    5e.        $        242.00       $                0.00
     5f.     Domestic support obligations                                                 5f.        $          0.00       $                0.00
     5g.     Union dues                                                                   5g.        $          0.00       $                0.00
     5h.     Other deductions. Specify:                                                   5h.+       $          0.00 +     $                0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $            942.00       $                0.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          2,658.00       $                0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $                0.00
     8b. Interest and dividends                                                           8b.        $              0.00   $                0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $              0.00
     8d. Unemployment compensation                                                        8d.        $              0.00   $              0.00
     8e. Social Security                                                                  8e.        $              0.00   $          1,678.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:    Disability for Children                                           8f.        $              0.00   $           836.00

             SNAP                                                                              $                0.00   $               378.00
     8g.     Pension or retirement income                                                 8g. $                 0.00   $                 0.00
     8h.     Other monthly income. Specify:    Amortized tax refunds                      8h.+ $              968.00 + $                 0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $            968.00       $           2,892.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              3,626.00 + $       2,892.00 = $           6,518.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                   0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.    $          6,518.00
                                                                                                                                        Combined
                                                                                                                                        monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: Debtor 1 has been out of work but will be returning to work on August 10, 2020.




Official Form 106I                                                     Schedule I: Your Income                                                      page 2
       Case 20-33403-KRH                      Doc 32         Filed 01/25/21 Entered 01/25/21 17:47:03                                  Desc Main
                                                            Document     Page 9 of 19


Fill in this information to identify your case:

Debtor 1                 Christopher Edward Tate, Sr.                                                      Check if this is:
                                                                                                               An amended filing
Debtor 2                 Amanda Renee Tate                                                                         A supplement showing postpetition chapter
(Spouse, if filing)                                                                                                13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF VIRGINIA                                             MM / DD / YYYY

Case number           20-33403
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
            Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to        Dependent’s       Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2               age               live with you?

      Do not state the                                                                                                                     No
      dependents names.                                                            Daughter                           4                    Yes
                                                                                                                                           No
                                                                                   Son                                6                    Yes
                                                                                                                                           No
                                                                                   Son                                7                    Yes
                                                                                                                                           No
                                                                                   Son                                8                    Yes
                                                                                                                                           No
                                                                                   Son                                17                   Yes
                                                                                                                                           No
                                                                                   Son                                18                   Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                      Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             909.00

      If not included in line 4:

      4a.     Real estate taxes                                                                           4a. $                                  0.00
      4b.     Property, homeowner’s, or renter’s insurance                                                4b. $                                  0.00

Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
      Case 20-33403-KRH              Doc 32     Filed 01/25/21 Entered 01/25/21 17:47:03                         Desc Main
                                               Document     Page 10 of 19

Debtor 1    Christopher Edward Tate, Sr.
Debtor 2    Amanda Renee Tate                                                      Case number (if known)   20-33403

     4c. Home maintenance, repair, and upkeep expenses                                  4c. $                          275.00
     4d. Homeowner’s association or condominium dues                                    4d. $                            0.00
5.   Additional mortgage payments for your residence, such as home equity loans          5. $                            0.00




Official Form 106J                                     Schedule J: Your Expenses                                                page 2
       Case 20-33403-KRH                      Doc 32        Filed 01/25/21 Entered 01/25/21 17:47:03                                        Desc Main
                                                           Document     Page 11 of 19

Debtor 1     Christopher Edward Tate, Sr.
Debtor 2     Amanda Renee Tate                                                                         Case number (if known)      20-33403

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                285.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                100.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                230.00
      6d. Other. Specify: Cell phones                                                        6d. $                                                200.00
7.    Food and housekeeping supplies                                                           7. $                                             2,000.00
8.    Childcare and children’s education costs                                                 8. $                                                 0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                               350.00
10.   Personal care products and services                                                    10. $                                                350.00
11.   Medical and dental expenses                                                            11. $                                                275.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 450.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 350.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  200.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       5,974.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       5,974.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               6,518.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              5,974.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                 544.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 3
    Case 20-33403-KRH   Doc 32    Filed 01/25/21 Entered 01/25/21 17:47:03   Desc Main
                                 Document     Page 12 of 19


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        Allergy Partner of Richmond
                        7605 Forest Ave.
                        Suite 103
                        Henrico, VA 23229


                        Aloha Orthodontics
                        8266 Jupiter Drive
                        Mechanicsville, VA 23226


                        Alteon Health
                        PO Box 826481
                        Philadelphia, PA 19182


                        AMCA
                        P.O. Box 1235
                        Elmsford, NY 10523


                        Ascendium Education Solutions
                        PO Box 8961
                        Madison, WI 53708


                        Ashley Funding Services
                        P. O. Box 10587
                        Greenville, SC 29603


                        Ballato Law Firm
                        3721 Westerre Parkway
                        Suite A
                        Henrico, VA 23233


                        Beckett & Lee LLP
                        PO Box 3001
                        Malvern, PA 19355


                        BWW Law Group, LLC
                        8100 Three Chopt Road
                        Suite 240
                        Henrico, VA 23229


                        Capital One
                        P.O. Box 70884
                        Charlotte, NC 28272
Case 20-33403-KRH   Doc 32    Filed 01/25/21 Entered 01/25/21 17:47:03   Desc Main
                             Document     Page 13 of 19



                    Cardiovascular Assoc
                    Dept of St Marys Hospital
                    P.O. Box 14000
                    Belfast, ME 04915


                    Children's Urology of Virginia
                    8700 Stony Point Parkway
                    Suite 250
                    Richmond, VA 23235


                    City of Richmond
                    Dept of Public Utilities
                    900 E. Broad St.
                    Richmond, VA 23219


                    Comenity Bank
                    PO Box 182789
                    Columbus, OH 43218


                    Comenity Bank/lnbryant
                    4590 E Broad St
                    Columbus, OH 43213


                    Commonwealth Radiology
                    1508 Willow Lawn Drive
                    Suite 117
                    Richmond, VA 23230


                    Commonwealth Radiology
                    1508 Willow Lawn Drive, ST 117
                    Richmond, VA 23230


                    County of Henrico Public Util
                    PO BOX 90775
                    Henrico, VA 23273


                    Credit One Bank
                    Attn: Bankruptcy Department
                    Po Box 98873
                    Las Vegas, NV 89193


                    Department of Education
                    PO Box 740283
                    Atlanta, GA 30374
Case 20-33403-KRH   Doc 32    Filed 01/25/21 Entered 01/25/21 17:47:03   Desc Main
                             Document     Page 14 of 19



                    Dominion Credit Union
                    701 E Cary St
                    Richmond, VA 23219


                    Dominion Virginia Power
                    PO Box 26543
                    Richmond, VA 23290


                    ECMC
                    P O Box 16408
                    Saint Paul, MN 55116


                    Enterprise
                    PO Box 403328
                    Atlanta, GA 30384


                    Express Scripts
                    ATTN BANKRUPTCY
                    PO Box 747000
                    Cincinnati, OH 45274


                    First PREMIER Bank
                    Attn: Bankruptcy
                    Po Box 5524
                    Sioux Falls, SD 57117


                    Focused Recovery Solut
                    9701 Metropolitan Ct Ste
                    North Chesterfield, VA 23236


                    Frd Motor Cr
                    Po Box Box 542000
                    Omaha, NE 68154


                    Hanover Endocrinology
                    7497 Right FLank Rd.
                    Suite 500
                    Mechanicsville, VA 23116


                    Henrico Doctors Hospital
                    PO Box 740760
                    Cincinnati, OH 45274
Case 20-33403-KRH   Doc 32    Filed 01/25/21 Entered 01/25/21 17:47:03   Desc Main
                             Document     Page 15 of 19



                    I C System Inc
                    Po Box 64378
                    Saint Paul, MN 55164


                    James River Hospitalist Group
                    P.O. Box 660827
                    Dallas, TX 75266


                    Kohls/capone
                    N56 W 17000 Ridgewood Dr
                    Menomonee Falls, WI 53051


                    Lab Corp.
                    PO Box 2240
                    Burlington, NC 27216


                    Liberty Medical, LLC
                    PO Box 404991
                    Atlanta, GA 30384


                    LVNV Funding, LLC
                    P.O. Box 10587
                    Greenville, SC 29603


                    Med Atlantic, Inc.
                    9105 STONY POINT DRIVE
                    Richmond, VA 23235


                    Medicredit, Inc
                    Po Box 1629
                    Maryland Heights, MO 63043


                    Memorial Regional Medical Cent
                    8260 Atlee Road
                    Mechanicsville, VA 23116


                    Navient
                    Attn: Claims Dept
                    Po Box 9500
                    Wilkes-Barr, PA 19773


                    Navient
                    Attn: Bankruptcy
                    Po Box 9640
                    Wilkes Barre, PA 18773
Case 20-33403-KRH   Doc 32    Filed 01/25/21 Entered 01/25/21 17:47:03   Desc Main
                             Document     Page 16 of 19



                    Navient
                    PO Box 9500
                    Wilkes Barre, PA 18773


                    OB GYN Specialists of Richmond
                    PO Box 740776
                    Cincinnati, OH 45274


                    Ortho Virginia
                    PO Box 35725
                    Richmond, VA 23235


                    Pamela R. Regimbal DDS PC
                    Ballato Law Firm
                    3721 Westerre Parkway, Suite A
                    Henrico, VA 23233


                    Parrish and Lebar, L.L.P
                    5 East Franklin Street
                    Richmond, VA 23219


                    Pediatric Associates
                    7113 Three Chopt Road
                    Suite 101
                    Richmond, VA 23226


                    Progressive Leasing
                    P O box 413110
                    Salt Lake City, UT 84141


                    Quantum 3 Group LLC
                    Comenity Bank
                    P.O. 788
                    Kirkland, WA 98083


                    Radiology Assoc. of Richmond
                    PO Box 79923
                    Baltimore, MD 21279


                    Randolph Boyd Cherry & Vaughan
                    14 East Main Street
                    Richmond, VA 23219
Case 20-33403-KRH   Doc 32    Filed 01/25/21 Entered 01/25/21 17:47:03   Desc Main
                             Document     Page 17 of 19



                    Receivable Management
                    7206 Hull Street Rd Ste
                    North Chesterfield, VA 23235


                    Resurgent Capital
                    PO Box 10587
                    Greenville, SC 29603


                    Richmond Emergency Physicians
                    PO Box 79013
                    Baltimore, MD 21279-0013


                    Richmond Gastro Assoc.
                    PO Box 14099
                    Belfast, ME 04915


                    Richmond Gastroenterology
                    107 Wadsworth Drive
                    Richmond, VA 23236


                    Robert Castellucci, MD
                    8921 Three Chopt Rd.
                    Suite 102
                    Henrico, VA 23229


                    Snap-on Credit Llc
                    Po Box 506
                    Gurnee, IL 60031


                    Snap-On Credit LLC
                    950 Technology Way
                    Suite 301
                    Libertyville, IL 60048


                    St Mary's Hospital
                    5801 Bremo Rd.
                    Richmond, VA 23226


                    Stony Point Surgery Center
                    8700 Stony Point Parkway
                    Richmond, VA 23235


                    Syncb/jcp
                    Po Box 965007
                    Orlando, FL 32896
Case 20-33403-KRH   Doc 32    Filed 01/25/21 Entered 01/25/21 17:47:03   Desc Main
                             Document     Page 18 of 19



                    Synchrony Bank
                    PO Box 960061
                    Orlando, FL 32896


                    Synchrony Bank/ JC Penneys
                    Attn: Bankruptcy
                    Po Box 965064
                    Orlando, FL 32896


                    Target
                    c/o Financial & Retail Srvs
                    Mailstop BT POB 9475
                    Minneapolis, MN 55440


                    Td Bank Usa/targetcred
                    Po Box 673
                    Minneapolis, MN 55440


                    Thd/cbna
                    Po Box 6497
                    Sioux Falls, SD 57117


                    The Virginia Urology Center
                    9101 Stony Point Drive
                    Richmond, VA 23235


                    Tuckahoe Orthopaedic Assoc.
                    P.O. Box 71690
                    Henrico, VA 23255


                    Tucker Psychiatric Clinic
                    1000 Boulders Parkway
                    Suite 202
                    Richmond, VA 23225


                    Urosurgical Center of Richmond
                    9101 Stony Point Drive
                    Richmond, VA 23235


                    Verizon
                    500 Technology Dr Ste 30
                    Weldon Spring, MO 63304
Case 20-33403-KRH   Doc 32    Filed 01/25/21 Entered 01/25/21 17:47:03   Desc Main
                             Document     Page 19 of 19



                    Verizon
                    Verizon Wireless Bk Admin
                    500 Technology Dr Ste 550
                    Weldon Springs, MO 63304


                    Verizon Wireless
                    Attn: Verizon Bankruptcy
                    500 Technology Dr, Ste 500
                    Weldon Springs, MO 63304


                    Virginia Credit Union
                    P.O. Box 90010
                    Richmond, VA 23225


                    Virginia Credit Union
                    Attn: Bankruptcy
                    Po Box 90010
                    Richmond, VA 23225


                    Virginia Urology
                    P.O. Box 102594
                    Atlanta, GA 30368


                    Waypoint Resource Group
                    PO Box 1081
                    San Antonio, TX 78294


                    Weinstein & Riley
                    PO Box 3978
                    Seattle, WA 98124


                    Wells Fargo Hm Mortgag
                    8480 Stagecoach Cir
                    Frederick, MD 21701
